Title: To Alexander Hamilton from Jonathan Cass, 11 November 1799
From: Cass, Jonathan
To: Hamilton, Alexander


Wilmington, Delaware, November 11, 1799. “… The success of the democratic, alias, disorganizing party, in a late election in Pennsylvania, has intoxicated the minds of the people of the same views in this quarter, of which there are many, and who are advised and led by as able villains such as are to be found in the opposition, and if they do not while the frenzy continues push the business so far as to burst the bubble, their force will be alarming. ⟨My⟩ anxiety on the occasion is ⟨my reason⟩ for troubling you with my thoughts ⟨on this⟩ subject.”
